Case 1:20-cv-11075-NRB Document 35-11 Filed 01/21/21 Page 1 of 5




                       Exhibit 11
                Case 1:20-cv-11075-NRB Document 35-11 Filed 01/21/21 Page 2 of 5


Jennifer Rafuse

From:                            Jennifer Rafuse
Sent:                            Wednesday, January 20, 2021 12:45 PM
To:                              Jennifer Rafuse
Subject:                         RE: Mattel v. GoodMeNow, et al. - 1:20-cv-11075 - motion to modify injunction



From: Samson, Clete P. <Clete.Samson@KutakRock.com>
Sent: Wednesday, January 20, 2021 12:38 PM
To: William Dunnegan <wd@dunnegan.com>
Cc: Laura Scileppi <ls@dunnegan.com>; Katie Burghardt Kramer <kkramer@dgwllp.com>; Jacob Chen
<jchen@dgwllp.com>; RongPing Wu <lwu@dgwllp.com>; Katz, Alyse (Legal) <alkatz@paypal.com>
Subject: RE: Mattel v. GoodMeNow, et al. - 1:20-cv-11075 - motion to modify injunction

Counsel:

To be clear and in response to the questions posed below:

As a result of PayPal’s independent restriction on the 11 accounts, no amount of funds could currently be withdrawn
from the accounts by the defendant even if the TRO was lifted today. The funds in the accounts would be available to
the defendant for use toward payment of consumer refunds only.

Regards,

Clete P. Samson

Kutak Rock LLP
1650 Farnam St.
Omaha, NE 68102
Ph 402.346.6000
Fx 402.346.1148
Dir 402.661.8665
Clete.Samson@KutakRock.com
www.KutakRock.com

Atlanta ▪ Chicago ▪ Denver ▪ Fayetteville ▪ Irvine ▪ Kansas City ▪ Little Rock ▪ Los Angeles ▪ Minneapolis
▪ Oklahoma City ▪ Omaha ▪ Philadelphia ▪ Richmond ▪ Scottsdale ▪ Spokane ▪ Washington, D.C.
▪ Wichita


From: William Dunnegan <wd@dunnegan.com>
Sent: Wednesday, January 20, 2021 10:57 AM
To: Samson, Clete P. <Clete.Samson@KutakRock.com>
Cc: Laura Scileppi <ls@dunnegan.com>; Katie Burghardt Kramer <kkramer@dgwllp.com>; Jacob Chen
<jchen@dgwllp.com>; RongPing Wu <lwu@dgwllp.com>; Katz, Alyse (Legal) <alkatz@paypal.com>
Subject: Mattel v. GoodMeNow, et al. - 1:20-cv-11075 - motion to modify injunction

[ CAUTION - EXTERNAL SENDER ]

Clete,
                                                            1
                   Case 1:20-cv-11075-NRB Document 35-11 Filed 01/21/21 Page 3 of 5


Thank you for your responsiveness.

He are two questions:

       1. When you say “restricted” in your e-mail below, do you mean (a) the amount above the “rolling reserve” can be
          withdrawn from PayPal, (b) no amount can be withdrawn from PayPal, or (c) something else? Another way of
          asking the questions is: But for the TRO, how much money could the defendants withdraw from PayPal today?

       2. For the amounts in the accounts, if any, that are not currently subject to a PayPal restriction, can PayPal create a
          restriction on those amounts in the future? For example, could PayPal tomorrow increase the amount of the
          “rolling reserve” by $1 million?

Bill

William Dunnegan
Dunnegan & Scileppi LLC
437 Madison Avenue, 24th Floor
New York, New York 10022
(212) 332-8300
(212) 332-8303 (direct)
www.dunnegan.com



From: Samson, Clete P. <Clete.Samson@KutakRock.com>
Sent: Wednesday, January 20, 2021 11:00 AM
To: Katie Burghardt Kramer <kkramer@dgwllp.com>; alkatz@paypal.com; William Dunnegan <wd@dunnegan.com>;
Laura Scileppi <ls@dunnegan.com>; RongPing Wu <lwu@dgwllp.com>; Jacob Chen <jchen@dgwllp.com>
Subject: RE: Mattel v. GoodMeNow, et al. - 1:20-cv-11075 - motion to modify injunction

Counsel,

For your awareness in relation to your underlying civil case, I have attached a spreadsheet which
shows the 11 PayPal accounts that are currently restricted by PayPal. The first 8 accounts listed on
the spreadsheet were restricted on or about January 7, 2021 as a result of the TRO issued in your civil
case. A later search by PayPal revealed the additional three accounts and those accounts were
restricted on or around January 12, 2021. All 11 accounts listed on the spreadsheet are restricted
pursuant to the TRO in your case as well as pursuant to PayPal’s User Agreement based on its own
independent analysis of the dispute activity and risk associated with the 11 accounts.

The attached spreadsheet contains a column that shows the total account balance in each of the 11
accounts as of this morning, January 20, 2021. The second column shows the “available balance” in
the accounts which is the amount of funds in the accounts that are NOT subject to PayPal’s rolling
reserve. Please again understand that all 11 accounts are restricted both (1) as a result of the TRO
entered in your civil case and (2) independently by PP pursuant to its own independent review of
dispute activity and risk analysis related to the underlying accounts. Put differently, even if the TRO
is lifted in your underlying case, the 11 accounts may continue to be restricted by PayPal’s risk
assessment team pursuant to the express terms of its User Agreement with the account holder.

                                                                2
                Case 1:20-cv-11075-NRB Document 35-11 Filed 01/21/21 Page 4 of 5


Please let me know if you have any questions.

Regards,


Clete P. Samson

Kutak Rock LLP
1650 Farnam St.
Omaha, NE 68102
Ph 402.346.6000
Fx 402.346.1148
Dir 402.661.8665
Clete.Samson@KutakRock.com
www.KutakRock.com

Atlanta ▪ Chicago ▪ Denver ▪ Fayetteville ▪ Irvine ▪ Kansas City ▪ Little Rock ▪ Los Angeles ▪ Minneapolis
▪ Oklahoma City ▪ Omaha ▪ Philadelphia ▪ Richmond ▪ Scottsdale ▪ Spokane ▪ Washington, D.C.
▪ Wichita


From: Katie Burghardt Kramer <kkramer@dgwllp.com>
Sent: Monday, January 18, 2021 10:50 AM
To: alkatz@paypal.com; Samson, Clete P. <Clete.Samson@KutakRock.com>; William Dunnegan <wd@dunnegan.com>;
Laura Scileppi <ls@dunnegan.com>; RongPing Wu <lwu@dgwllp.com>; Jacob Chen <jchen@dgwllp.com>
Subject: Re: Mattel v. GoodMeNow, et al. - 1:20-cv-11075 - motion to modify injunction

[ CAUTION - EXTERNAL SENDER ]

Counsel,

We have filed the attached reply in support of our motion for temporary modification of the court order freezing
Yokawa Network's PayPal accounts. No hearing has been set at this time, although we anticipate that a hearing will be
set for a time this week.

Thanks,
Katie



---
Katherine Burghardt Kramer
kkramer@dgwllp.com
Direct: (917) 688-2585


On Fri, Jan 15, 2021 at 8:54 AM Katie Burghardt Kramer <kkramer@dgwllp.com> wrote:
 Counsel,



                                                           3
                Case 1:20-cv-11075-NRB Document 35-11 Filed 01/21/21 Page 5 of 5
 Please note that we have filed papers to modify the temporary restraining order that was entered in the matter of
 Mattel v. GoodMeNow, et al., 1:20-cv-11075-NRB, in the Southern District of New York. We are representing the
 defendants in that action. A copy of those papers is attached here. The court has not yet ruled on the motion, and my
 understanding is that Mattel intends to oppose the motion.

 Please don't hesitate to contact me with any questions.

 Thanks,
 Katie



 Katherine Burghardt Kramer
 Partner
 DGW Kramer LLP
 One Rockefeller Plaza
 Suite 1060
 New York, NY 10020
 kkramer@dgwllp.com
 Direct Dial: (917) 688-2585




This E-mail message is confidential, is intended only for the named recipients above and may contain information that is
privileged, attorney work product or otherwise protected by applicable law. If you have received this message in error,
please notify the sender at 402-346-6000 and delete this E-mail message. Thank you.




                                                           4
